Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                                          Jun 30 2014, 10:07 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                                     ATTORNEY FOR APPELLEES:

JEFFREY E. STRATMAN                                         R. PATRICK MAGRATH
Aurora, Indiana                                             Alcorn Goering & Sage, LLP
                                                            Madison, Indiana



                                IN THE
                      COURT OF APPEALS OF INDIANA

IN RE: THE VISITATION OF W.G.R                      )
(Minor Child)                                       )
                                                    )
M.W.R., Father,                                     )
                                                    )
       Appellant-Respondent,                        )
                                                    )
               vs.                                  )      No. 78A01-1312-MI-540
                                                    )
K.G. and D.G., Maternal Grandparents,               )
                                                    )
       Appellees-Petitioners.                       )


                     APPEAL FROM THE SWITZERLAND CIRCUIT COURT
                            The Honorable W. Gregory Coy, Judge
                               Cause No. 78C01-1304-MI-154


                                           June 30, 2014

                  MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                           Case Summary

        M.R. (“Father”) challenges an order for grandparent visitation, pursuant to Indiana

Code section 31-17-5-1, et seq. (“the Grandparent Visitation Act”). Father presents the sole

issue of whether the order is constitutionally infirm because it is a substantial infringement

upon his parental rights, unaccompanied by requisite findings and conclusions. We remand

for entry of required findings and conclusions.

                                  Facts and Procedural History

        On July 3, 2012, W.G-R (“Child”) was born out of wedlock to J.G. (“Mother”) and

Father.    Mother, Child, and Child’s half-sibling, D.G., lived with Mother’s parents

(“Grandparents”).1 Father lived with his parents.

        When Child was three months old, Father arrived at Grandparents’ house where he

found Mother drunk and alone with her children. Leaving D.G. behind, Father removed

Child from the residence, and initiated a report to the Department of Child Services (“the

DCS”). Child and D.G. were determined to be Children in Need of Services (“CHINS”).

Ultimately, Grandparents were given custody of D.G. and Father was given custody of Child.

The DCS dismissed CHINS proceedings. By the time of the dismissal, Mother had moved in

with Father and Child.

        On April 23, 2013, while the CHINS wardship was active, Grandparents filed a

petition for grandparent visitation with Child. Father, by counsel, filed a response and

objection to grandparent visitation.

1
 Mother has a third child, T.G., who lives with Grandmother’s sister. T.G. visits with D.G. and Grandmother
on a regular basis.

                                                    2
       After Mother returned from a stay in a rehabilitation facility, she and Father split up.

Mother returned to live in Grandparents’ residence, but was asked to leave following an

alcohol relapse. By the time of the November 13, 2013 hearing, Mother was exercising

visitation with Child at Father’s and paternal grandparents’ home on a weekly basis, and both

she and Father opposed Grandparents’ request for visitation. Mother testified that her

opposition arose from Grandparents’ expressed fear of “get[ting] close to [Child]” and not

being able to see him, during the time “the DCS case was still going on.” (Tr. 24.)

       Father testified that grandparent visitation was not in Child’s best interests because:

“They’re on drugs. They bad mouth me and his mother. I wouldn’t let my dog go in their

house.” (Tr. 13.) Father acknowledged that Grandparents had been given custody of D.G. at

the conclusion of CHINS proceedings.

       After hearing testimony, the trial court made comments regarding the desirability of

maintaining extended family relationships of a child and stated that he would grant

Grandparents’ request for visitation. He asked Father if a two-hour mid-week session would

interfere with Child’s therapy appointments and Father responded that it would “probably be

okay.” (Tr. 36.) The court explained that he was imposing upon Father the responsibility of

transportation because the parties were “within a few miles” of each other and presumably

Father had a “child seat.” (Tr. 36.) Finally, the trial court requested that counsel prepare an

order to that effect.

       On November 25, 2013, the trial court entered a written order providing for

grandparent visitation. Therein, the trial court stated that it had taken judicial notice of


                                              3
CHINS and paternity proceedings involving Child; that the Indiana Parenting Time

Guidelines expressed a preference for maintaining meaningful relationships with significant

adults including grandparents; that the Indiana Supreme Court had expressed a public policy

of maintaining family relationships whenever reasonably possible; and that grandparent

visitation was in Child’s best interests. Father was to provide transportation for visitation to

take place at Grandparents’ house each Wednesday from 4:00 p.m. to 6:00 p.m.

Grandparents were ordered to ensure “that [Child] is physically safe at all times during

visitation” and “that there is not illicit drug or alcohol usage or presence” during visitation.

(App. 33.)

       Father appeals.

                                      Discussion and Decision

       Father contends that the trial court reached a “generic” conclusion that grandparent

visitation is in Child’s best interests, and failed to enter requisite findings. Appellant’s Brief

at 16. He also claims that the order is unduly burdensome, in that he is required to make

Child available on a weekly basis and provide transportation. Grandparents agree that the

trial court order lacked adequate specificity.

       The Grandparent Visitation Act – available when a child’s parent is deceased, the

parents have divorced, or a child is born out of wedlock – is the exclusive basis for a

grandparent to seek visitation. In re Visitation of M.L.B., 983 N.E.2d 583, 585 (Ind. 2013).

Within its discretion, a trial court may order visitation that is “occasional, temporary

visitation that does not substantially infringe on a parent’s fundamental right to control the


                                                 4
upbringing, education, and religious training of their children.” In re K.I., 903 N.E.2d 453,

462 (Ind. 2009). Specific findings of fact and conclusions of law are required, in justification

of the infringement upon parental rights. In re M.L.B., 983 N.E.2d at 584. As our Indiana

Supreme Court observed:

       A child’s relationship with his grandparents is important, and can deserve
       protection under the Grandparent Visitation Act. But grandparent-visitation
       orders necessarily impinge, to some degree, on a parent’s constitutionally
       protected rights. An order granting grandparent visitation must therefore
       include findings that address four well-settled factors for balancing parents’
       rights and the child’s best interests, and must limit the visitation award to an
       amount that does not substantially infringe on parents’ rights to control the
       upbringing of their children.

Id. The four “well-settled factors” to which the Court referred are those set out in McCune v.

Frey, 783 N.E.2d 752, 757-59 (Ind. Ct. App. 2003), and approved and mandated by our

Indiana Supreme Court in In re K.I. The factors are:

       (1) a presumption that a fit parent’s decision about grandparent visitation is in
          the child’s best interests (thus placing the burden of proof on the petitioning
          grandparents);

       (2) the “special weight” that must therefore be given to a fit parent’s decision
           regarding nonparental visitation (thus establishing a heightened standard of
           proof by which a grandparent must rebut the presumption);

       (3) “some weight” given to whether a parent has agreed to some visitation or
           denied it entirely (since a denial means the very existence of a child-
           grandparent relationship is at stake, while the question otherwise is merely
           how much visitation is appropriate); and

       (4) whether the petitioning grandparent has established that visitation is in the
           child’s best interests.




                                               5
In re M.L.B., 983 N.E.2d at 586. Where a trial court’s grandparent visitation order is

defective in this regard, the appropriate remedy is “a remand for new findings and

conclusions based upon the existing record.” Id. at 588.

        The order which Father challenges does not include findings on the four factors of

McCune/K.I. Therefore, we “remand to the trial court for entry of new findings and

conclusions revealing its consideration of all four McCune/K.I. factors, without a new

hearing.” M.L.B., 983 N.E.2d at 588.2

        Remanded.

KIRSCH, J., and MAY, J., concur.




2
 Father suggests that we order the trial court “to limit the scope of the visitation to adequately address Father’s
concerns about visits in the Grandparents’ home.” Appellant’s Brief at 16. We observe that the trial court has
ordered that the visits are subject to Grandparents having no illicit drug or alcohol usage in the home during
visits. Presumably, this would include their monitoring of Mother’s behavior, should she return, which appears
to be of concern to Father. Moreover, the record reveals that Grandparents’ home was evaluated during
CHINS proceedings and Grandparents were awarded custody of Child’s half-brother.

Father also complains his parental rights are unduly infringed upon because he must present Child for weekly
visitation of two hours. We observe that, unlike the “extensive visitation” disapproved of in M.L.B., the order
in this case involved minimal time and distance. It is also worthy of consideration that the two-hour visitation
period is the time in which Child is able to interact and bond with not only his grandparents but his half-
sibling(s).

                                                        6